Citation Nr: 1400737	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical treatment provided by Orange Park Medical Center from November 4, 2010, to November 10, 2010.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 administrative decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Healthcare System that denied the Veteran's request that VA pay or reimburse the cost of medical treatment provided by Orange Park Medical Center during the period November 4, 2010, to November 10, 2010. 


FINDINGS OF FACT

1.  The Veteran received medical treatment at Orange Park Medical Center during the period November 4, 2010, to November 10, 2010, for symptoms related to a disorder that is not service-connected.

2.  The treatment provided by Orange Park Medical Center was not authorized by VA, and VA medical treatment facilities were reasonably available.

3.   The Veteran's symptoms at the time were not such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses arising from treatment provided to the Veteran by Orange Park Medical Center during the period November 4, 2010, to November 10, 2010, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The claim on appeal was filed in December 2010 by Orange Park Medical Center as claimant; the appeal has been pursued by the Veteran.  In a letter dated in February 2011 the Veteran was provided with the full text of the Mental Health Improvements Act of 2008, which defines the "prudent layperson" standard when processing non-VA emergency care claims.  Also in February 2011, he was provided the reasons for denial of the claim in a Statement of the Case.  

The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal, but he has declined such a hearing.

The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal, and all relevant medical records - in this case, the records from Orange Park Medical Center documenting the medical treatment for the period under contention - have been obtained.  The file also contains treatment records from VA medical providers before and after the episode of non-VA medical treatment on appeal.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.  

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Legal Principles

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

The present action by the VAMC was based on the clear meaning of 38 U.S.C.A. § 1725 (2002) at the time.  Since that action, Congress has significantly amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  

In the present case the Veteran denies having a third-party payer, although he is shown by VA records to have coverage under Medicare Part A.  At any rate, as shown in the discussion below the Veteran's claim was denied not only because he was found to have a third-party payer, but also because VA facilities were reasonably available and because the treatment provided was not an emergency situation as defined above.  Accordingly, the question of whether the Veteran actually has a third-party payer is moot.

Evidence and Analysis

The Veteran has no service-connected disabilities.  Accordingly, payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 may not be considered.

The file contains VA insurance verification dated in March 2007 showing the Veteran to be covered by Medicare Part A effective from October 1, 2007.

VA treatment records associated with the file show the Veteran was treated at the VA urgent care clinic on October 25, 2010, for abdominal pain.  He was noted to have a history of gallbladder problems.  The Veteran reported intermittent "attacks" over the past three months, usually associated with eating various foods.  The initial impression was abdominal pain possibly cholecystitis versus gastritis versus diverticulitis.  A number of diagnostics were performed, and a Foley catheter was installed because the Veteran was having difficulty urinating.  The Veteran was instructed to return to the clinic the next day to have the Foley catheter removed.

On October 26, 2010, the Veteran returned to the VA urgent care clinic to have his catheter removed.  He was examined by a physician whose clinical impression was symptomatic chololithiasis versus chronic cholecystitis.  An outpatient consult was placed with the general surgery clinic, and the Veteran was advised to return to clinic or to the emergency department if pain suddenly increased or if he experienced fever, chills, nausea or vomiting.

On November 4, 2010, the Veteran called the VA urgent care clinic at 10:21 am to report a sudden onset of abdominal pain similar to his pain on October 26.  The Veteran was instructed to call his VA primary care physician (PCP) or to come to the VA urgent care clinic as needed.  

Records from Clay County Emergency Services show the Veteran called for an ambulance at 10:24 am, immediately after the call to VA cited above, complaining of severe abdominal pain of 10/10 severity.  The Veteran was thereupon transported to Orange Park Medical Center because this was the closest facility available.  (The Veteran now asserts he asked to be taken to the VAMC, but this is not recorded in the ambulance record.)

On arrival at Orange Park Medical Center the Veteran was received at the emergency department (ED), where he reported abdominal pain that began approximately 6 weeks previously.  He described his current pain as "moderate" at its maximum severity.  Examination showed the Veteran to be in no apparent distress, and he was admitted for inpatient treatment.  There is no indication in ED notes that the Veteran asked to be transferred to the VAMC for inpatient care.

At inpatient admission to Orange Park Medical Center the Veteran was afforded a history and physical (H&P) examination in which he reported intermittent abdominal pain starting approximately 2 months previously.  The Veteran stated that on the morning of treatment he experienced severe abdominal pain.  He endorsed nausea but denied vomiting.  He also denied chest pain, chest pressure, heart palpitations or dizziness, unusual headaches, blurred vision or any difficulty swallowing.  He also denied heartburn, dark or bloody stools, recent fever or chills or problems voiding urine.  The Veteran stated the pain had become so intense he could not take it anymore, and was brought to the hospital by ambulance.  Physical examination on inpatient admission showed the Veteran to be in no apparent distress, and the Veteran was described as pleasant and cooperative.  The clinician's assessment was acute cholecystitis, cholelithiasis, hyperglycemia, dehydration, benign prostatic hypertrophy (BPH), elevated liver function tests (LFTs) and normal pancreatic enzymes.

Telephone records from the VAMC show the VAMC attempted to call the Veteran at 2:30 pm on the day he was admitted to Orange Park, but there was no answer and the VAMC was unable to leave a voice message.

Treatment records from Orange Park during the period in question (November 4-10, 2010) are of record.  The Veteran reported to attending physicians that he normally received treatment at the VAMC, but there is no indication that he asked to be transferred to the VAMC for continued treatment.  During treatment at Orange Park the Veteran denied having any insurance "other than normal hospital Medicare."  The discharge summary on November 10 shows the Veteran was discharged home, with strict instructions to follow-up with VA urology as soon as possible. 

Orange Park Medical Center filed the present claim for payment in December 2010 via a Health Insurance Claim Form reflecting VA as the Veteran's only reported insurer.  The claim was reviewed by the VA Fee Basis Unit in December 2010, which determined that the service billed was not emergent care.

In January 2011 the VA North Florida/South Georgia Healthcare System issued the administrative decision on appeal, advising the Veteran that the claim of Orange Park Medical Center had been denied based on a determination that the service provided was not emergent care.  The letter advised the Veteran that all five of the elements of 38 U.S.C.A. § 1725 must be satisfied before payment or reimbursement may be made by VA.

The Veteran submitted a Notice of Disagreement (NOD) in January 2011.  Thereafter, the Originating Agency issued a Statement of the Case (SOC) advising the Veteran that denial of the claim had been continued because the treatment at Orange Park Medical Center was not considered to be emergent.  The SOC also advised the Veteran that he had been found to have third-party insurance (Medicare Part A) and that VA facilities at the Gainesville VAMC were available and open on a full-time basis.

In his substantive appeal, received in March 2011, the Veteran asserted that he was essentially forced to go to Orange Park Medical Center because the ambulance refused to take him to the VAMC.  He also asserted that his "emergency situation" persisted for the entire duration of his inpatient treatment at Orange Park (November 4-10, 2010).

Review of the evidence above shows the services provided to the Veteran by Orange Park Medical Center was not provided for an emergency as defined in the applicable regulations.  The Veteran asserted to the providers at Orange Park that he had sought treatment because he was in severe pain, but he has not asserted at any time during the course of the appeal that he reasonably believed at the time that the absence of immediate medical attention would result in placing his health in serious jeopardy.  The Clay County ambulance arrived to find the Veteran alert and oriented, without cardiac or respiratory distress.  The Orange Park ED similarly noted that the Veteran was in no apparent distress on arrival, which supports a conclusion that he was not at the time fearful of serious hazard to life or health.  

The Veteran has also not provided any justification for not having sought treatment at the Gainesville VAMC, other than the allegation of the refusal of the ambulance to take him there.  Although the Veteran alleges the ambulance refused to take him to the VAMC, the available treatment records do not reflect this request.  Importantly, the subsequent treatment records reflecting treatment once the Veteran arrived at Orange Park ED fail to reflect any request by the Veteran to be transferred to VA for treatment.  The regulations clearly state that no reimbursement of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities; see 38 C.F.R. § 17.130.
 
In sum, the evidence does not show that a prudent layperson would not have felt that treatment at Orange Park Medical Center, rather than Gainesville VAMC, was necessary to preclude hazard to life or health.  The Veteran had been advised to contact his PCP or go to the VA Urgent Care Clinic as needed (indicating that the VA Urgent Care Clinic employee did not assess the Veteran's situation as a life-threatening, urgent medical emergency when he called and described the symptoms he was experiencing).  Instead, the Veteran contacted an ambulance that took him to a private facility and did not request transfer at any point to a VA facility.  The Board concludes the situation was not a medical emergency as prescribed in the regulations cited above.  Because the Veteran does not meet the foregoing criterion, payment of or reimbursement for his treatment by a non-VA provider is prohibited.  


In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Payment or reimbursement for unauthorized medical treatment provided by Orange Park Medical Center from November 4, 2010, to November 10, 2010, is denied.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


